OPINION — AG — ** COLLEGE CAMPUSES — SPEAKERS — RESTRICTIONS ** 21 O.S. 1326 [21-1326] — 21 O.S. 1328 [21-1328], IF ENACTED IN ITS PRESENT FORM WOULD BE UNCONSTITUTIONAL BECAUSE OF VAGUENESS, ALTHOUGH BOARDS OF REGENTS AND BOARDS OF EDUCATION MAY GOVERN, CONSISTENT WITH CONSTITUTIONAL PRINCIPLES, THE APPEARANCE OF GUEST SPEAKERS AND ANY SPEAKER WOULD BE SUBJECT TO PROSECUTION IF HE OR SHE VIOLATES A LAW OF OKLAHOMA OR UNITED STATES. (PUBLIC SPEAKING, COLLEGES OR UNIVERSITIES, OVERTHROW OF GOVERNMENT) CITE:28 U.S.C.A. 2281, 28 U.S.C.A. 2284 (G. T. BLANKENSHIP)